internal_revenue_service number release date index number --------------------------- ---------------------------- --------------------------- ------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b01 plr-121860-13 date date legend distributing ------------------------------ -------------------------------------------------------------------- ------------------------------------------------------------ distributing -------------------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------ controlled -------------------------------------------------------------------- ------------------------------------------------------------ ----------------------------- sub -------------------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------- sub -------------------------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------- sub -------------------------------------------------------------------- ------------------------------------------------------------ -------------------------------------------- foreign parent ------------------------------------------------------------------------------ --------------------------- fsub ----------------------------------------- ------------------------------------------------------------------------------ plr-121860-13 fsub ------------------------------------------------------------------------------ ---------------------------------------------------------- fsub ------------------------------------------------------------------ -------------------------------------------- fsub ------------------------------------------------------------------ -------------------------------------------------------------- fsub ------------------------------------------------------------------ ----------------------------------------------------------------------------- fsub ------------------------------------------------------------------------------ ---------------------------------- fsub ----------------------------------------------------------------------------- ------------------------------------ country a country b country c business a business b business c date a b c d e ------------- ---------- ----------------------- ------------------------------- -------------------------------- -------------------------- ------------------- ---- ---- -------------------------- -------------------- -------------------------- plr-121860-13 f g h i j k -------------------- ---------------- -------------------------------------- ---- -------- --------- dear ------------------ this letter responds to your letter dated date submitted by your authorized representatives requesting rulings on certain federal_income_tax consequences of a series of proposed transactions the proposed transactions the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distributions described below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of a distributing_corporation or a controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts foreign parent is a country a entity classified as a corporation for federal_income_tax purposes and is the parent of a multinational group of corporations that operates business a business b and business c the foreign parent group the stock of foreign parent is widely held and publicly traded foreign parent directly owns all of the stock of fsub a country a entity classified as a corporation foreign parent also owns a percent of the stock of fsub a country a entity classified as a corporation fsub owns the remaining b percent of plr-121860-13 the stock of fsub fsub also owns all of the stock of fsub and fsub each a country a entity classified as a corporation fsub and its foreign subsidiaries conduct a portion of business c in the foreign parent group fsub owns all of the outstanding_stock of distributing a domestic_corporation that is the common parent of an affiliated_group_of_corporations that file a consolidated u s federal_income_tax return the distributing group distributing directly owns all of the stock of distributing distributing directly owns all of the stock in controlled controlled directly owns all of the stock in sub and sub directly owns all of the stock in sub each of distributing controlled sub and sub is a subsidiary within the meaning of sec_1_1502-1 of the distributing group a subsidiary distributing directly and indirectly owns all of the stock of and interests in several subsidiaries in the distributing group that together with distributing are engaged in business a in the u s following the second distribution described below these entities will all belong to the separate_affiliated_group within the meaning of sec_355 the sag of distributing the distributing sag and will continue to conduct business a distributing directly and indirectly owns all of the stock of several subsidiaries in the distributing group that together with distributing are engaged in business b in the u s following the first distribution described below these entities will all belong to the sag of distributing the distributing sag and will continue to conduct business b controlled directly owns all of the stock of sub and several other subsidiaries and indirectly owns all of the stock of sub controlled sub sub and the other corporations directly owned by controlled compose the controlled subgroup the controlled subgroup is engaged in business c in the u s following the first distribution and the second distribution these entities will all belong to the sag of controlled the controlled sag and will continue to conduct business c fsub owns c percent of the stock of fsub a country b corporation the remaining d percent of the stock of fsub is owned by distributing fsub owns e percent of the stock of each of fsub and fsub both country b corporations the remaining f percent of the stock of each of fsub and fsub is owned by sub the second distribution is being undertaken to facilitate the global separation of business c from the foreign parent group which will continue to conduct business a and business b following the proposed transactions following the second distribution foreign parent will transfer controlled’s stock as well as other elements of business c in the foreign parent group into fsub and will distribute the stock of fsub to its shareholders in a transaction that will constitute a demerger under country a law the global separation plr-121860-13 the second distribution will separate business c from business a and business b in order to a improve the operational performance of business a and business b by allowing management to direct its energy and resources to these businesses b improve the operational performance of business c by allowing management to pursue their own business strategy and establish a capital structure and financial policies aligned to this business c enhance the value to the shareholders of both businesses a and b and business c and provide them with increased flexibility for managing their exposure to both businesses and d facilitate the global realignment of all of the businesses in the foreign parent group in order to improve the operational efficiency of foreign parent’s businesses collectively the corporate business purposes the first distribution will facilitate the second distribution and the global separation proposed transactions to achieve the corporate business purposes distributing has proposed and partially undertaken the following series of transactions i on date controlled formed a new subsidiary_corporation sub which will become a finance company in the controlled sag following the global separation ii fsub will distribute pro_rata all of the stock it holds in fsub and fsub to its shareholders fsub and distributing the country b distributions immediately following the country b distributions distributing will distribute the shares of fsub and fsub it received in connection with the country b distributions to fsub in a distribution to which sec_301 will apply iii sub will contribute its intercompany receivable due from sub in the amount of approximately dollar_figureg to sub iv fsub will transfer dollar_figureh an amount equal to a pre-existing intercompany payable sub owes to distributing to sub in exchange for sub 1’s issuance of a debt_instrument the sub note v sub will use the proceeds of the sub note to repay the pre-existing intercompany payable from sub to distributing distributing will use the proceeds received from sub to repay existing third party debt of distributing vi distributing will distribute all of the stock of controlled to distributing the first distribution vii distributing will distribute all of the stock of controlled to fsub the second distribution plr-121860-13 the following is a summary of the proposed transactions that are planned to take place outside the u s viii foreign parent will transfer its interests in fsub to fsub thereafter fsub will distribute all of the stock of controlled to fsub fsub will then transfer all of the stock of controlled to fsub fsub has or will transfer or sell the non- u s portions of business c that it owns to fsub fsub will then transfer the controlled stock to an indirect wholly-owned foreign_affiliate of fsub ix fsub will sell the stock of fsub to foreign parent x pursuant to a demerger under country a law foreign parent will distribute the stock of fsub pro_rata to its shareholders in the global separation xi at the time of or immediately following the distribution of fsub in the global separation sub will borrow dollar_figureh the amount of the sub note from unrelated third party lenders the sub note sub will then lend the proceeds of the sub note to sub and sub will use such proceeds to repay the sub note to fsub in connection with the proposed transactions the distributing group and the controlled subgroup have entered into a variety of agreements collectively the continuing agreements including a tax sharing and indemnification agreement a separation agreement and a deed of cross guarantee that is expected to expire within i months following the global separation in connection with the global separation foreign parent will initiate a sale facility that will enable certain shareholders of foreign parent’s stock to sell the fsub stock they would have received in the global separation without the need to individually manage the stock transactions and incur transaction fees for such sales the fsub sale facility under the fsub sale facility small shareholders who would generally receive fewer than j shares of fsub stock in the global separation will be eligible to participate in the facility and those shareholders whose physical locations make them ineligible to receive such stock generally will be required to participate in the facility collectively the selling shareholders the selling shareholders in aggregate are expected to represent less than one percent of the ownership of the total foreign parent stock outstanding prior to the global separation pursuant to the fsub sale facility the shares of fsub that would have been received by the selling shareholders will instead be issued to a nominee who will sell such shares over a period of up to k weeks in the open market and will remit the proceeds of such sales to the selling shareholders plr-121860-13 representations distributing has made the following representations for the proposed transactions the first distribution a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of business b conducted by members of the distributing sag and for business c conducted by members of the controlled sag is representative of the present operations and there have been no substantial operational changes in either business since the date of the last financial statements submitted the members of the distributing sag and controlled sag are and immediately after the first distribution will be affiliated with distributing and controlled respectively in a manner that satisfies sec_1504 without regard to sec_1504 c neither business b conducted by the distributing sag nor control of an entity conducting this business was acquired during the five-year period ending on the date of the first distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five- year period preceding the first distribution the distributing sag will have been the principal_owner of the goodwill if any and significant assets of business b following the first distribution the distributing sag will be the principal_owner of the goodwill if any and significant assets of business b d neither business c conducted by the controlled sag nor control of an entity conducting this business was acquired during the five-year period ending on the date of the first distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five- year period preceding the first distribution the controlled sag will have been the principal_owner of the goodwill if any and significant assets of business c following the first distribution the controlled sag will be the principal_owner of the goodwill if any and significant assets of business c e following the first distribution the distributing sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees f the first distribution will be carried out to facilitate the second distribution and the global separation which are being undertaken in order to achieve the plr-121860-13 corporate business purposes the first distribution is motivated in whole or substantial part by one or more of these corporate business purposes g distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the first distribution h no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or after the first distribution i j k l apart from certain payments made under the continuing agreements payments made in connection with all continuing transactions between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length any indebtedness owed by controlled to distributing after the first distribution will not constitute stock_or_securities the first distribution will not be used principally as a device for the distribution of earnings_and_profits e_p of distributing or controlled or both for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution m for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either a acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution or b attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution n the first distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more plr-121860-13 persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation o immediately before the first distribution items of income gain loss deduction and credit will be taken into account to the extent required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account that distributing has in the controlled stock or in any of the underlying controlled_subsidiaries will be included in income immediately before the first distribution to the extent required by regulations see sec_1_1502-19 p neither distributing nor controlled is an investment_company as defined in sec_368 and iv q no property for which an investment_tax_credit has been taken will be transferred in the first distribution r immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 the second distribution s no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing t the five years of financial information submitted on behalf of business a conducted by members of the distributing sag and for business c conducted by members of the controlled sag is representative of the present operations and there have been no substantial operational changes in either business since the date of the last financial statements submitted the members of the distributing sag and controlled sag are and immediately after the second distribution will be affiliated with distributing and controlled respectively in a manner that satisfies sec_1504 without regard to sec_1504 plr-121860-13 u neither business a nor control of an entity conducting this business was acquired during the five-year period ending on the date of the second distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period preceding the second distribution the distributing sag will have been the principal_owner of the goodwill if any and significant assets of business a following the second distribution the distributing sag will be the principal_owner of the goodwill if any and significant assets of business a v neither business c nor control of an entity conducting this business was acquired during the five-year period ending on the date of the second distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period preceding the second distribution the controlled sag will have been the principal_owner of the goodwill if any and significant assets of business c following the second distribution the controlled sag will be the principal_owner of the goodwill if any and significant assets of business c w following the second distribution the distributing sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees x the second distribution will be carried out to facilitate the global separation which is being undertaken in order to achieve the corporate business purposes the second distribution is motivated in whole or substantial part by one or more of these corporate business purposes y distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the second distribution z no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or after the second distribution aa apart from certain payments made under the continuing agreements payments made in connection with all continuing transactions if any between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length bb any indebtedness owed by controlled to distributing after the second distribution will not constitute stock_or_securities plr-121860-13 cc the second distribution will not be used principally as a device for the distribution of e_p of distributing or controlled or both dd for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution ee for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either a acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution or b attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution ff the second distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation gg immediately before the second distribution items of income gain loss deduction and credit will be taken into account to the extent required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d at the time of the second distribution there will not be any excess_loss_account in the stock of controlled or in any of the underlying controlled_subsidiaries hh neither distributing nor controlled is an investment_company as defined in sec_368 and iv ii no property for which an investment_tax_credit has been taken will be transferred in the second distribution jj immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of section plr-121860-13 g in distributing or controlled if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 kk neither distributing nor controlled or any of its subsidiaries have been at any time during the five year period ending on the date of the second distribution a united_states real_property_holding_company as defined under sec_897 and sec_1_897-2 ll all parties fsub distributing and controlled will comply with all applicable notice and filing_requirements set forth in sec_897 and sec_1445 and the regulations thereunder the first distribution rulings distributing will not recognize any gain_or_loss upon its distribution of the stock of controlled to distributing in the first distribution sec_355 distributing will not recognize any gain_or_loss and no amount will be included in income upon its receipt of the stock of controlled from distributing in the first distribution sec_355 distributing 2’s basis in the stock of distributing and controlled immediately after the first distribution will equal its basis in its distributing stock immediately before the first distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c distributing 2’s holding_period in the controlled stock received from distributing in the first distribution will include the holding_period of the distributing stock on which the first distribution is made provided the distributing stock is held by distributing as a capital_asset on the date of the first distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 any payments between distributing and controlled that are made following the first distribution regarding obligations that i have arisen or will arise for a plr-121860-13 taxable_period ending on or before the first distribution or for a taxable_period beginning before but ending after the first distribution and ii will not have become fixed and ascertainable until after the first distribution will be treated as occurring immediately before the first distribution cf 344_us_6 revrul_83_73 c b the second distribution distributing will not recognize any gain_or_loss upon its distribution of the stock of controlled to fsub in the second distribution sec_355 fsub will not recognize any gain_or_loss and no amount will be included in income upon its receipt of the stock of controlled from distributing in the second distribution sec_355 and sec_1_367_e_-1 fsub 2’s basis in the stock of distributing and controlled immediately after the second distribution will equal its basis in its distributing stock immediately before the second distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c fsub 2’s holding_period in the controlled stock received from distributing in the second distribution will include the holding_period of the distributing stock on which the second distribution is made provided the distributing stock is held by fsub as a capital_asset on the date of the second distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 any payments between distributing and controlled that are made following the second distribution regarding obligations that i have arisen or will arise for a taxable_period ending on or before the second distribution or for a taxable_period beginning before but ending after the second distribution and ii will not have become fixed and ascertainable until after the second distribution will be treated as occurring immediately before the second distribution cf 344_us_6 revrul_83_73 c b following the second distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations within the meaning of sec_1504 and that satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled plr-121860-13 to file a consolidated federal_income_tax return with controlled as the common parent caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the first distribution or the second distribution satisfies the business_purpose requirement of sec_1_355-2 whether the first distribution or the second distribution is used principally as a device for the distribution of the earnings_and_profits of any applicable distributing_corporation or controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the first distribution or the second distribution are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any applicable distributing_corporation or controlled_corporation see sec_355 and sec_1 iv v the tax treatment of steps i ii iii iv v viii ix x or xi and the tax treatment of any payment made under the continuing agreements procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number plr-121860-13 of this letter_ruling plr-121860-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours _____________________________________ maury passman senior technician reviewer branch office of associate chief_counsel corporate cc
